In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered. Claim 1 has been amended. Claims 1 – 5 are pending.

Response to Amendments / Arguments
Applicant’s amendments have necessitated rejections under 35 USC 112, as detailed below.
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive. Furthermore, the arguments are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claim 1 define that a lower side of the 
As a relevant comment in response to Applicant’s arguments, it is noted that while Applicant quotes para. 0025 of the instant specification (p. 6 of the Remarks), the quoted passage/benefit “... the arrangement of the connection portion exhibits an effect of suppressing the leakage light leaking in an outward direction of the bending portion of the optical waveguide” is just another form of stating that the connection portion reduces optical loss for light propagating through the bending portion so that there is less lost/leaked light which continues propagating in an outward direction of the bending portion of the optical waveguide. Any shape of the connection portion that reduces optical loss has the same effect/benefit.  In particular, the embodiments/shapes shown in Figs. 5 and 8 – 11 can ALL be optimized to reduce optical loss and have the same effect/benefit of suppressing the leakage light leaking in an outward direction of the bending portion of the optical waveguide. The embodiment/shape in Figs. 5 is just one of suitable/workable shapes of the connection portion. A combination of Hayami and Labeye considers a connection portion that is configured/optimized to minimize optical transmission loss in the connection portion and has the same effect/benefit of suppressing the leakage light leaking in an outward direction of the bending portion of the optical waveguide.   

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites the limitation “a lower side of the unnecessary-light waveguide and a lower side of the emission waveguide are formed into a straight line through the connection portion”. However, the term “lower” is a relative spatial term that depends on a spatial orientation of the optical waveguide device with respect to a particular frame of reference, while neither of them is defined by claim 1. For the purposes of this Action, the limitation is interpreted as -- a side of the unnecessary-light waveguide and a side of the emission waveguide are formed into a straight line through the connection portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al (JP 2015-096886) in view of Labeye et al (US 5,524,165), as evidenced by Jannson et al (US 5,018,814).
Regarding claim 1, Hayami discloses (Fig. 2; para. 0018 – 0030) an optical waveguide device (e.g., an optical modulator; para. 0019) in which an optical waveguide is formed on a substrate 1 (e.g., a lithium niobate substrate; para. 0019) and the optical waveguide comprises a main waveguide 2 for guiding signal light (see annotated Fig. 2 below) and an unnecessary-light waveguide a for guiding unnecessary light emitted from the main waveguide 2 (“As shown in FIG. 2, in the optical waveguide element of the present invention, an optical waveguide is formed on a substrate 1, and an optical waveguide is provided with a main waveguide 2 which transmits signal light and an unwanted light waveguide (a,b1-b3,c1-c3,d1-d2,e,f1-f3) which guides unnecessary light emitted from the main waveguide, and is provided between the main waveguide 2 and the side end 11 of the substrate. An unnecessary light condensing waveguide 6 for condensing unnecessary light is formed along almost the same direction as a direction in which ),
wherein the unnecessary-light waveguide a propagates the unnecessary light to the outside of the substrate 1 (via an unnecessary-light condensing waveguide 6): the unnecessary light propagating through the unnecessary-light waveguide a is coupled into the unnecessary-light condensing waveguide 6 and absorbed by, or emitted through, an optical element 53 attached to the outside of the substrate 1 (para. 0030). 
Hayami teaches only an embodiment wherein the unnecessary-light waveguide a has a curved portion with a constant width w1 throughout the entire length of the unnecessary-light waveguide a, including its curved portion (as seen in Figs. 2 and 3; para. 0033). Hayami does not teach that there can be an emission waveguide connected to, and replacing the curved portion of, the unnecessary-light waveguide, the emission waveguide having a wider width and a centerline inclined in a direction further away from the main waveguide with respect to a centerline of the unnecessary-light waveguide. However, Labeye discloses (Figs. 6 – 10; 2:49 – 59; 7:42 – 8:23) a straight input waveguide (of width o) connected to a curved waveguide and illustrates BOTH an embodiment (Fig. 6) similar to that of Hayami, i.e., the curved waveguide has the same (constant) width o as the input waveguide AND embodiments (Figs. 8 and 10) that have a curved waveguide portion with a wider width (1 in Fig. 8) and/or a centerline inclined in a direction further away from the main waveguide with respect to a centerline of the straight input waveguide (due to a tapering portion of the curved waveguide in Fig. 10). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical waveguide device of Hayami can additionally comprise, in accordance with the teachings of Labeye, an emission waveguide that is formed in curved shape with a wider width, and is connected to, and replaces the curved portion of,  the unnecessary-light waveguide a (with a constant width) of Hayami to emit the unnecessary light propagating through the unnecessary-light waveguide to the outside of the substrate (via the unnecessary-light condensing waveguide 6). The motivation for the emission waveguide configured according to the teachings of Labeye is that it can form a curved portion disposed between the (straight) unnecessary-light waveguide a and the (straight) unnecessary-light condensing waveguide 6) and ensure a reduced transmission loss (light leakage) through the curved portion due to a wider width of the emission waveguide: indeed, Labeye shows (table at 8:5 – 12) that the embodiment in Fig. 6 (Case No. I) with a constant width of the curved waveguide (which corresponds to Hayami) has an optical transmission loss of 0.43 dB, whereas the embodiments in Figs. 8 and 10 (Case Nos. III and V) have much lower transmission losses, at 0.09 dB and 0.07 dB respectively. A reduced transmission loss leads to a reduced leakage of the unnecessary light propagating through the unnecessary-light waveguide into the substrate, which furthers the goal of Hayami to minimize/eliminate an adverse effect of the unnecessary-light on the performance of the optical waveguide device (its ON/OFF ratio; para. 0003, 0010, and 0016 of Hayami). 
The Hayami – Labeye combination considers a variety of suitable/workable shapes of a connection portion between the unnecessary-light waveguide and the emission waveguide, including shapes/designs comprising a one-side offset in Fig. 8 and a tapered/increasing width in Fig. 10 of Labeye. A modified shape/design comprising both these features (a lateral offset and a tapered width) is illustrated in the right portion of the Figure below. As seen, a centerline of the emission waveguide is inclined in a direction further away from the main waveguide with respect to a centerline of the unnecessary-light waveguide. In the connection portion, a position of the 
    PNG
    media_image1.png
    775
    1762
    media_image1.png
    Greyscale
as a matter of suitable/workable shapes. 

Figure. 	The optical waveguide device of the Hayami – Labeye combination is produced from Fig. 2 of Hayami (left portion) by replacing a curved portion of the unnecessary-light waveguide with an emission waveguide of Labeye. 

As illustrated by the Figure, the width of the emission waveguide is wider than the width of the unnecessary-light waveguide (according to Figs. 8 and 10 of Labeye). Since both the emission waveguide and the unnecessary-light waveguide are formed by the same process/material in the same substrate, an effective refractive index of the (wider) emission waveguide is (inherently) higher 10than an effective refractive index of the (narrower) N of a waveguide mode (e.g., the fundamental mode with the mode number m = 0) monotonically increases with the waveguide width w.  
In light of the foregoing analysis, the Hayami – Labeye combination teaches expressly or renders obvious all of the recited limitations.

As relevant comments and an aside, the following is noted:
(a)	The structure of the Hayami – Labeye combination has essential structural features (a wider bent/curved waveguide segment) and a principle of operation (reduced bending loss (light leakage) along the wider bent/curved waveguide segment) that are substantially identical to those of the instant application, as evident from a direct side-by-side comparison of the Figure above with Figs. 5 – 11 of the instant application.
(b)	The connection portion of the Hayami – Labeye combination would be optimized (including its shape) for the same benefit of low transmission loss through the connection portion and the curved waveguide and a concomitant reduction of light leaked into the substrate from the curved waveguide as that of the instant application. It has been further held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed shape of the connection portion would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of 
(c)	The instant application demonstrates that the connection portion can be implemented with a side defined by either a straight line (as in Fig. 5) or a curved line (Fig. 9) as a matter of suitable/workable design/shape choices. The instant specification (para. 0025 and 0029) does not show an unexpected benefit that one embodiment has over the other. While para. 0025 of the instant specification states that “... the arrangement of the connection portion exhibits an effect of suppressing the leakage light leaking in an outward direction of the bending portion of the optical waveguide”, it is just another form of stating that the connection portion reduces optical transmission loss for light propagating through the bending portion so that there is less lost/leaked light which continues propagating in an outward direction of the bending portion of the optical waveguide. Any shape of the connection portion that reduces optical loss has the same effect/benefit.  In particular, the embodiments/shapes shown in Figs. 5 and 8 – 11 of the instant application can ALL be optimized to reduce optical loss and have the same effect/benefit of suppressing the leakage light leaking in an outward direction of the bending portion of the optical waveguide. The embodiment/shape in Figs. 5 is just one of suitable/workable shapes of the connection portion. The Hayami – Labeye combination considers a connection portion that is configured/optimized to minimize optical loss and has the same effect/benefit of suppressing the leakage light leaking in an outward direction of the bending portion of the optical waveguide.  
Regarding claim 2, the Hayami – Labeye combination considers that the effective refractive index is set to be higher by setting the width f the emission waveguide to be wider than the width of the unnecessary-light waveguide.  
Regarding claim 3, the Hayami – Labeye combination considers at least one embodiment (Fig. 10 of Labeye and the Figure provided above for claim 1) having a tapered shape of the connection portion. Such tapered shape is that it provides an additional parameter for optimizing optical transmission through the connection portion and, thereby, can enable a curved waveguide transition with low overall (connection and bending) loss (1:37 – 40 of Labeye).
Regarding claim 4, the Hayami – Labeye combination considers that the optical waveguide device can be a Mach-Zehnder modulator (Fig. 1 shows a complete Mach-Zehnder modulator layout; Fig. 2 shows a right portion of a complete Mach-Zehnder modulator layout; para. 0003 and 0006 of Hayami). The emission waveguide is connected to a right end of the unnecessary-light waveguide e (which is made shorter to accommodate the emission waveguide) so that, with respect to a propagation direction of light wave of the main waveguide, a branch portion or a junction portion (an output Y-junction wherein two waveguides merge; see the left portion of the Figure above) of the main waveguide 2 is disposed behind a position where the emission waveguide is disposed.  
Regarding claim 5, the Hayami – Labeye combination considers that a thickness of the substrate is 30 m or less (para. 0019 of Hayami), which is a range that at least overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). 
It is also noted that (i) the upper range limit depends on a particular application; and that (ii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).

Conclusion

US 2002/0122630 A1
US 5,461,684
JP 2016-048358 A
US 2018/0259709 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896